J-A21045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ROBERT WALL                              :
                                          :
                    Appellant             :   No. 2309 EDA 2017

           Appeal from the Judgment of Sentence June 19, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003279-2013


BEFORE: PANELLA, J., OLSON, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                   FILED AUGUST 15, 2018

      Robert Wall appeals from the judgment of sentence of one to three years

of incarceration followed by four years of probation, imposed on June 19,

2017, following revocation of his probation. Wall challenges his revocation

sentence only; he does not challenge the finding of a violation of probation.

      Wall’s revocation sentence was based in part on his conviction for failure

to comply with registration requirements of the Pennsylvania Sex Offender

Registration and Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41

(effective 12/20/2012). See Trial Court Opinion, filed Nov. 15, 2017, at 3.

Wall appealed his revocation judgment of sentence to this Court on July 18,

2017. The very next day, the Pennsylvania Supreme Court issued its ruling in

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (holding that

retroactive application of SORNA’s registration provisions violates the federal

and state ex post facto clauses), cert. denied, 138 S. Ct. 925 (2018). The
J-A21045-18



Court of Common Pleas subsequently vacated the conviction for not complying

with SORNA’s registration requirements. See Commonwealth v. Wall, CP-

51-CR-0011666-2016 (Pa. Com. Pl. Phila. Cty. May 23, 2018).

      The revocation court asks us to remand for resentencing because Wall’s

now-vacated conviction for violating SORNA’s registration requirements

“factored into the arguments of counsel and the court’s sentencing

deliberations.” Trial Court Opinion at 3. The Commonwealth agrees that we

should vacate and remand for resentencing. We are likewise in accord, and

we   therefore   vacate   Wall’s   judgment   of   sentence   and   remand   for

resentencing.

      Judgment of sentence vacated; case remanded for resentencing; case

stricken from the argument list; jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/18




                                      -2-